Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                      Jul 09 2014, 9:55 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEYS FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

TIMOTHY F. DEVEREUX                            TIMOTHY W. DEGROOTE
MARK C. LADENDORF                              ANDREW S. WILLIAMS
LANCE R. LADENDORF                             ERIC M. WILKINS
Ladendorf Law                                  Hunt Suedhoff Kalamaros, LLP
Indianapolis, Indiana                          Fort Wayne, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

LOUIS TIMOTHY WHYDE,                           )
                                               )
      Appellant-Plaintiff,                     )
                                               )
             vs.                               )     No. 02A04-1402-CT-64
                                               )
BLACK DIAMOND CONSTRUCTION, LLC,               )
                                               )
      Appellee-Defendant.                      )


                    APPEAL FROM THE ALLEN SUPERIOR COURT
                         The Honorable David J. Avery, Judge
                           Cause No. 02D01-1111-CT-559


                                      July 9, 2014

              MEMORANDUM DECISION - NOT FOR PUBLICATION

GARRARD, Senior Judge
      Louis Timothy Whyde was seriously injured while working for a subcontractor on

a roofing project. He appeals the trial court’s grant of summary judgment in favor of the

project’s general contractor, Black Diamond Construction, LLC. We affirm.

      In 2011, an apartment company hired Black Diamond to perform roof replacement

work at an apartment complex in Fort Wayne.          Black Diamond’s owner and sole

employee at that time, Charlie Duffin, selected Michael Green as the subcontractor for

the project. Black Diamond and Green did not have a written contract. Instead, they

agreed that Green would locate workers. Further, Black Diamond would pay Green

when the project was over, and Green would in turn pay his workers.

      Green contacted several workers, including Whyde.          Black Diamond ordered

construction materials and a dumpster and arranged for them to be delivered to the site,

but Green and the workers brought their own ladders and tools.

      Duffin did not discuss worksite safety with Green or provide safety equipment.

Duffin visited the site during construction, but he did not hold any meetings or instruct

Green or anyone else on how to perform the work.

      Whyde worked on the roof of a three-story building at the complex, and on June 8,

2011, he fell to the ground and was paralyzed from the chest down. Whyde sued Black

Diamond, alleging that it negligently failed to ensure a safe work site. Black Diamond

filed a motion for summary judgment. The trial court granted the motion after oral

argument, and this appeal followed.




                                           2
                                          ISSUE

       The sole issue on appeal is whether the trial court erred in granting Black

Diamond’s motion for summary judgment.

                             DISCUSSION AND DECISION

       We review a summary judgment order de novo. Bules v. Marshall Cnty., 920

N.E.2d 247, 250 (Ind. 2010). Summary judgment is appropriate when there is no genuine

issue of material fact and the moving party is entitled to judgment as a matter of law.

Ind. Trial Rule 56. We construe all facts and reasonable inferences drawn therefrom in a

light most favorable to the non-moving party.       McSwane v. Bloomington Hosp. &

Healthcare Sys., 916 N.E.2d 906, 909 (Ind. 2009).

       A plaintiff seeking damages for negligence must establish (1) a duty owed to the

plaintiff by the defendant, (2) a breach of the duty, and (3) an injury proximately caused

by the breach of the duty. Pfenning v. Lineman, 947 N.E.2d 392, 398 (Ind. 2011).

       The key question in this case is whether Black Diamond owed a duty to Whyde to

ensure his safety on the worksite. The determination of whether a duty exists is generally

an issue of law to be decided by the court. Id.

       For over one hundred years, Indiana has followed the general rule that a principal

is not liable for the negligence of an independent contractor. Bagley v. Insight Commc’ns

Co., L.P., 658 N.E.2d 584, 586 (Ind. 1995) (citing Prest-O-Lite Co. v. Skeel, 182 Ind.

593, 597, 106 N.E. 365, 367 (1914)). The rationale behind this rule is that a principal

typically exercises little, if any, control over the means or manner of the work of its

contractors and requires only that the completed work meet the specifications of the

                                             3
owner in its agreement with the principal. Shawnee Constr. & Eng’g, Inc. v. Stanley, 962

N.E.2d 76, 81 (Ind. Ct. App. 2011), trans. denied. Thus, despite Whyde’s argument to

the contrary, this has been the public policy of Indiana for many years.

       The Indiana Supreme Court has recognized five exceptions to the general rule: (1)

where the contract requires the performance of intrinsically dangerous work, (2) where

the principal is by law or contract charged with performing the specific duty, (3) where

the act will create a nuisance, (4) where the act to be performed will probably cause

injury to others unless due precaution is taken, and (5) where the act to be performed is

illegal. Bagley, 658 N.E.2d at 586. A principal who employs an independent contractor

may be subject to liability for personal injuries caused by the principal’s failure to

exercise reasonable care to employ a competent and careful contractor only if one of

these five exceptions is applicable. Id. at 587.

       In this case, the parties’ arguments focus on the second exception—whether the

principal was by law or contract charged with the duty of maintaining a safe worksite.

This exception to the general rule of non-liability is not triggered merely because a

general contractor may have a right to inspect the work, approve the work, or require a

subcontractor to follow safety rules. Shawnee Constr., 962 N.E.2d at 82. Rather, for this

exception to apply, either law or a contract must provide for a specific duty of care. Id.

       Black Diamond’s agreement with the apartment complex owner did not contain

any provisions assigning responsibility for workplace safety.          Furthermore, Black

Diamond and Green did not have a written contract. Instead, Duffin and Green orally

agreed that Green would hire workers and Duffin would pay him “per square,” or per unit

                                              4
of shingles installed. Appellant’s App. p. 133. Black Diamond ordered construction

materials and a dumpster and arranged for them to be delivered to the site, but Green and

the workers brought their own ladders and tools.

      Duffin did not discuss worksite safety with Green or provide safety equipment.

Duffin visited the site during the roofing project, but he did not hold any meetings or

instruct Green or anyone else on the work.         After the project was finished, Black

Diamond issued a check to Green, and Green paid the workers out of his check.

      Whyde argues that Black Diamond had overall control over the project and

managed communications with the apartment complex’s owner, but those are typical

tasks for a general contractor.     Such activities do not give rise to a duty to a

subcontractor’s employee. Shawnee Constr., 962 N.E.2d at 82. Viewing the facts in the

light most favorable to Whyde, we cannot conclude as a matter of law that Black

Diamond owed Whyde a duty to ensure a safe worksite. The trial court did not err in

granting Black Diamond’s motion for summary judgment. See id. at 86 (a general

contractor was entitled to summary judgment because the contractor did not agree to be

responsible for the safety of a subcontractor’s employees).

                                     CONCLUSION

      For the reasons stated above, we affirm the judgment of the trial court.

      Affirmed.

BRADFORD, J., and BROWN, J., concur.




                                            5